DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10 line 1, the limitation “an high speed electric motor” should be changed to --[[an]] a high speed electric motor--,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwami et al. (US 2014/0084731 A1).
RE claim 1, Iwami teaches a rotor 1 for an high speed electric motor (Fig.1 and  ¶ 56), the rotor 1 comprising: a shaft 2 presenting a rotation axis (of rotor 1), and eight magnets (3, 4) (see Figs.1-5 for sixteen magnets 3, 4 which anticipated eight magnets) arranged on said shaft (2) to form an armature having a circular tubular shape presenting the rotation axis (Fig.1), and wherein each magnet (3, 4) presents a North pole and a South pole (¶ 27) and an outer sleeve 16 (Fig.5) arranged to cover at least partially and secure the eight magnets (3, 4) on the shaft 2, characterized in that four of the eight magnets (3, 4) are arranged to present a radial magnetization (see Fig.1-5), four others of the eight magnets (3, 4) are arranged to present a tangential magnetization (Figs.1-5), and the magnets (3, 4) are arranged on said shaft 2 so that 

RE claim 3/1, Iwami teaches two of the magnets 3 are arranged to present the radial magnetisation outwardly oriented from the shaft 2, with the North poles on the side of the sleeve 16, and are arranged in radial opposition to said shaft 2, and two others of the magnets 3 are arranged to present the radial magnetisation inwardly oriented to the shaft 2, with the North poles on the side of the shaft 2, and are arranged in radial opposition to said shaft 2 (Fig.5).

RE claim 4/1, Iwami teaches four others of the magnets 4 are arranged to present the tangential magnetisation oriented in the direction of the two magnets 3 presenting the radial magnetization arranged outwardly from the shaft 2, with the North poles of the four other magnets 4 arranged on the side of the two magnets 3 presenting the outwardly oriented radial mangetisation (Fig.5).

RE claim 9/1, high speed electric motor comprising a rotor 1 as claimed in claim 1 (discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Jo et al. (US 2018/0026486 A1).
RE claim 2/1, Iwami has been discussed above. Iwami does not teach each magnets forms an eighth of the circular tubular shape, with lateral surfaces in a plane comprising the rotation axis.
Jo teaches each magnets M1-M8 forms an eighth of the circular tubular shape (Fig.3), with lateral surfaces 23, 24 in a plane comprising the rotation axis (O) (Fig.5). Jo suggests that magnets can have same shape and size (¶ 66) and spanned in a predetermined angle (e.g.: 45°) for the purpose of smoothing the flow of flux, thereby maximizing the performance of magnets, and of minimizing eddy current loss using an assembly of a plurality of magnets having different directions of magnetization (¶ 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwami by having each magnets 
RE claim 5/1, Iwami has been discussed above. Iwami does not teach the eight magnets are presenting a same angular dimension between the lateral surfaces.
Jo teaches eight magnets (M1-M8) are presenting a same angular dimension between the lateral surfaces (Fig.3 and ¶ 66) for the purpose of smoothing the flow of flux, thereby maximizing the performance of magnets, and of minimizing eddy current loss using an assembly of a plurality of magnets having different directions of magnetization (¶ 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwami by having the eight magnets are presenting a same angular dimension between the lateral surfaces, as taught by Jo, for the same reasons as discussed above.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Kusase et al. (US 2005/0040721 A1).
RE claim 6/1, Iwami has been discussed above. Iwami further teaches each magnet 3, 4 presents an angular dimension between the lateral surfaces (Fig.1).
However, Iwami does not teach the four magnets arranged to present the radial magnetisation have the angular dimension that is half the angular dimension of the four magnets arranged to present the tangential magnetisation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwami by having the four magnets arranged to present the radial magnetisation have the angular dimension that is half the angular dimension of the four magnets arranged to present the tangential magnetisation, as suggested by Kusase, for the purpose of optimizing power output and cost.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

RE claim 7/1, Iwami has been discussed above. Iwami further teaches each magnet (3, 4) presents an angular dimension between the lateral surfaces.
Iwami does not teach the four magnets arranged to present the radial magnetisation have the angular dimension that is twice the angular dimension of the four magnets arranged to present the tangential magnetisation.
Kusase teaches magnets 32 arranged to present the radial magnetisation have the angular dimension (A) that is twice the angular dimension (B) of the magnets 33 arranged to present the tangential magnetisation (Fig.3 and ¶ 44). Kusase further suggests that the size and shape of magnets arranged to present the radial 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwami by having the four magnets arranged to present the radial magnetisation have the angular dimension that is twice the angular dimension of the four magnets arranged to present the tangential magnetisation, as taught by Kusase, for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Honkura et al. (US 7560841 B2).
RE claim 8/1, Iwami in view of Honkura has been discussed above. Iwami further teaches each magnet (3, 4) presenting the radial magnetisation comprises on a radial cross-section a pole point located on an outer surface of the magnet (3, 4), and at equidistance from lateral surfaces of the magnet (3, 4), and wherein each magnet (3, 4) has a radial thickness.
Iwami does not teach wherein a ratio between an arc between two nearest pole points and the radial thickness is lower than 3, preferably lower than 2.5.
Honkura suggests that the a ratio between an arc between two nearest pole points and the radial thickness is a result effective variable whose value can be adjusted to be lower than 3, preferably lower than 2.5 (col.4: 40-45 for W/h is between 2 and 20) in order to optimize cogging torque and motor torque per unit magnet volume (col.4: 40-50).

Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami et al. (US 2014/0084731 A1) in view of Sidey et al. (US 2004/0222713 A1).
RE claim 10, Iwami teaches rotor 1 for a high speed electric motor (Fig.1 and ¶ 56), the rotor 1 comprising:
a shaft 2 presenting a rotation axis (of rotor 1), and
twelve magnets (3, 4) (see Figs.1-5 for sixteen magnets 3, 4 which anticipated eight magnets) arranged on said shaft 2 to form an armature having a circular tubular shape presenting the rotation axis (Fig.1), and wherein each magnet (3, 4) presents a North pole and a South pole (¶ 27) and
an outer sleeve 16 arranged to cover at least partially and secure the twelve magnets 3, 4 on the shaft 2,
characterized in that six of the twelve magnets 3, 4 are arranged to present a radial magnetization (Figs.1, 5), six others of the twelve magnets 3, 4 are arranged to present a tangential magnetization, and the magnets 3, 4 are arranged on said shaft 2 
Iwami does not teach each magnets forms a twelfth of the circular tubular shape, with lateral surfaces in a plane comprising the rotation axis.
Sidey teaches each magnets 314 forms a twelfth of the circular tubular shape (Fig.4 and ¶ 32), with lateral surfaces in a plane comprising the rotation axis (Fig.4). As a result, a less abrupt change in the direction of the polarization vector occurs between segments. It can be seen that for a relatively small increase in the total number of magnet segments, a further and significant improvement in the overall flux contour is achieved. The beneficial consequence of this is both in the improvement of the electromagnetic performance of the rotor due to the further reduction in peaking of flux at the poles, and a reduction of the required magnet volume to achieve a given net useful pole flux. The reduction in magnet volume can be used to advantage in either reducing the thickness of the rotor shell or in realizing a higher frequency of flexural resonance of the shaft assembly (¶ 32).


RE claim 12/10, Iwami in view of Sidey has been discussed above. Iwami further teaches high speed electric motor comprising a rotor 1 as claimed in claim 10 (discussed above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Sidey as applied to claim 10 above, and further in view of Honkura et al. (US 7560841 B2).
RE claim 11/10, Iwami in view of Honkura has been discussed above. Iwami further teaches each magnet (3, 4) presenting the radial magnetisation comprises on a radial cross-section a pole point located on an outer surface of the magnet (3, 4), and at equidistance from lateral surfaces of the magnet (3, 4), and wherein each magnet (3, 4) has a radial thickness.
Iwami does not teach wherein a ratio between an arc between two nearest pole points and the radial thickness is lower than 3, preferably lower than 2.5.
Honkura suggests that the a ratio between an arc between two nearest pole points and the radial thickness is a result effective variable whose value can be adjusted to be lower than 3, preferably lower than 2.5 (col.4: 40-45 for W/h is between 2 and 20) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwami in view of Sidey by having a ratio between an arc between two nearest pole points and the radial thickness is lower than 3, preferably lower than 2.5, as taught by Honkura, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS TRUONG/Primary Examiner, Art Unit 2834